Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 10, 2011,with respectto the consolidated financial statements of CAMAC Energy Inc. andsubsidiaries (the “Company”) and the effectiveness of the Company’s internal control over financial reporting, appearing in the Annual Report on Form 10-K of the Company for the year ended December 31, 2010, filed with the Securities and Exchange Commission. /s/ RBSM LLP New York, New York July 1, 2011
